Citation Nr: 1821782	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right shoulder tendinopathy due to a gunshot wound (GSW) of muscle group (MG) I.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2018 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right shoulder tendinopathy and entitlement to a TDIU.  

In March 2015, the Board found that the claims of a right shoulder disability due to a GSW of MG I and entitlement to a total disability rating based upon individual unemployability had been raised by the record and remanded the case for further development of the record, including giving notice to the Veteran and obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has not been shown to be due to or caused by his service-connected MG I injury.

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in May 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in May 2016 and March 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In this case, arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

Right shoulder

The Veteran contends that service connection is warranted for a right shoulder disability due to a GSW of MG I.  Specifically, he states that the GSW of MG I has resulted in the development of a disability of the joint upon which those muscles act, the right shoulder.  The Veteran reports painful, limited motion, as well as a lack of endurance.  

Service treatment records reveal that in January 1968, the Veteran's unit was ambushed on a search and destroy mission.  He sustained two GSWs, one to the right leg and one to the right side of the upper back.  It was noted that there was no artery, nerve, or bone involvement.  No fractures were identified and the back wound was debrided without complications and stitched closed.  The Veteran was hospitalized for several weeks and released to restricted duty in mid-March 1968.  Doctors indicated that his restrictions were due to his leg injury, not his back injury.  On his December 1969 separation examination, the examiner noted a well-healed scar on the Veteran's right back, but found his upper extremities were normal. 

Post-service treatment records reflect that in December 2008, the Veteran was assessed with bilateral shoulder girdle pain with polyarthralgia and polymyalgia.  X-rays in September 2009 revealed bilateral mild degenerative changes of the glenohumeral joint, but were otherwise unremarkable.  The Veteran's treating physician concluded that he had mild to moderate arthritis of his cervical spine, shoulders, back, and knees.  See private treatment records from Drs. V.S. and A.S.

In July 2012, the Veteran reported that he fell out of bed on his right side, resulting in pain in his right shoulder and ribs.  X-rays of the right shoulder revealed no acute abnormalities.  In November 2014, the Veteran again reported an acute injury to his right shoulder after taking down an umbrella.  A March 2015 EMG study was normal, and the Veteran underwent physical therapy for his shoulder pain, which he reported was getting better.  However, in December 2016, the Veteran reported having diffuse pain in his shoulder.  See VA treatment records. 

The Veteran was afforded a VA examination in March 2017.  The Veteran reported having pain in his shoulder for four or five years right above his gunshot wound and that he could not work above his head on both sides or lift heavy items.  The Veteran reported that he was an industrial commercial roofer and it was heavy work that required constant use of his shoulders.  Upon examination, there was bilateral limitation of range of motion of the shoulders, as well as reduced muscle strength.  The examiner found no evidence of ankylosis; a rotator cuff tear; shoulder instability; impairments of the humerus, clavicle, scapula, acromioclavicular joint or sternoclavicular joint conditions; or malunion of the humerus.  Associated imaging studies of the right shoulder suggested tendinopathy but revealed no traumatic or significant degenerative arthritis.  

After examining the Veteran and reviewing the claims file and medical records, the examiner noted that the Veteran had decreased range of motion to both shoulders equally and that the Veteran had worked as a roofer for many years.  The examiner found that the bilateral decreased range of motion to both shoulders was likely related to his occupation, as both shoulders had the same symptoms and clinical findings.  Furthermore, there were no documented findings or symptoms of a right shoulder disability that was aggravated by his gunshot wound and the findings of tendinopathy without evidence of degenerative joint disease or arthritis were more consistent with his occupation of a roofer.  The examiner found no medical evidence to support ankylosis of the joints as a result of the gunshot wound, residuals of nerve damage, shrapnel wounds/residuals, nor any other conditions to support that the Veteran's gunshot wound had been aggravated beyond its natural progression and thus affecting the right shoulder.  The examiner concluded that imaging study did not support a secondary, progressive, or aggravated condition as a result of his gunshot wound, and the results of the imaging study were more likely consistent with his previous occupation as a roofer.  

The Board finds the March 2017 VA examiner's opinion adequate.  The opinion is persuasive as it is informed by a thorough review and analysis of the Veteran's lay statements, and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's claimed right shoulder disability and his service-connected MG I injury.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding the nature and etiology of his claimed right shoulder condition; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's claimed right shoulder disability, his occupational history, and his service-connected MG I injury in the above compensation examination medical opinions.

Although the Veteran contends that his right shoulder disability is due to or caused by his GSW to MG I, the Board has also considered whether service connection can be established on another basis, such as a theory of direct entitlement or presumptive service connection based on continuity of symptoms.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303.  However, the evidence of record does not reflect that the Veteran injured his shoulder joint in service, and the earliest complaints of shoulder pain post-service are from 2008, nearly forty years after separation from service.  As such, service connection on a direct or presumptive basis is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder disability due to a MG I injury.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).

TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16. 

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his or her level of education, special training, and previous work experience, but not to his or her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

The Veteran contends that he is entitled to TDIU based upon his service-connected disabilities, specifically his back and leg disabilities.  Based on a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment. 

Here, the Veteran is service-connected for right leg scar due to a gunshot wound, muscle group XII at 10 percent from December 20, 1969 and at 20 percent from September 15, 2010; right thorax gunshot wound, muscle group I at 10 percent from December 20, 1969; tinnitus at 10 percent from December 20, 1969; right thorax scar at 10 percent from February 11, 2013; and malaria as noncompensable from December 20, 1970.  His combined disability rating is 30 percent from December 20, 1969 and 40 percent from September 15, 2010.  

Therefore, the Veteran does not meet the scheduler criteria for TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).

The record reflects that after separation from service in 1969, the Veteran worked as a line operator, saw operator, forklift operator, in a steelyard, and as a roofer for many years.  

In a December 2010 VA examination, the Veteran reported that he was not formally medically retired, but took a loss of benefits by retiring early due to comprehensive medical problems to include hypertension, COPD, possible coronary artery disease, and worsening osteoarthritis in his right knee, right ankle, and right lower lumbar spine.  In a January 2011 VA examination, the Veteran reported that he last worked in February 2010 as a roofer when he retired due to age and chronic back and leg pain, but that he was still able to take on periodic roofing jobs.  A March 2011 VA audiology examination reflects that the Veteran's tinnitus had no significant effects on his occupation or usual daily activities.  In a February 2013 VA examination, the Veteran reported that the muscles in the area of his wound would get tired and he could not finish working if a job took more than four to five hours.  

In a March 2015 decision, the Board found that the issue of TDIU had been raised by the record and remanded the claim back for further development. 

In March 2016, VA sent a letter to the Veteran advising him of the evidence necessary to substantiate a claim for TDIU and requested that he complete and return an enclosed VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  The Veteran did not respond to this request and he does not assert that he did not receive the request for information.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In a May 2016 VA examination report, the Veteran reported that the pains in his back had worsened since 2013 and that it felt like there was a knot in his back.  Upon examination, the examiner indicated that the Veteran had an injury to his group I muscles which resulted in consistent right-sided fatigue and pain.  Muscle strength testing was normal and there was no atrophy.  The examiner found that the Veteran's muscle injury would impact his ability to work, as the Veteran reported that he worked as contract roofer for 30 years but that he had to retire a couple of years early because of the gunshot wound to his thorax.  

A March 2017 VA examination report reflects that the Veteran reported that he retired in 2013 because while working, it felt like he had a tear but there were no signs of a tear.  The examiner concluded that the Veteran's thorax gunshot wound and associated scar and his right calf gunshot wound and associated scar would likely impact his occupational and employment activities of frequent heavy lifting, bending, and periods of prolonged standing.  However, while the condition would likely hinder his ability to work in his previous occupation as a full-time roofer, it was the examiner's opinion that the Veteran could secure and follow a substantially gainful occupation in sedentary and/or mild to moderate position that would allow for periods of standing and stretching as needed and accommodate his high school level of education.   

It is not clear why the Veteran did not respond to VA's requests for information in March 2016 concerning his employment history.  As the Veteran did not respond to the request, the Board has proceeded on the evidence of record. 

The evidence of reflects that the Veteran retired sometime around 2010 or 2013, and that he continued to take on some roofing jobs.  He reported that he could not finish jobs that took more than four or five hours.  However, he did not report that this prevented him from taking smaller, shorter jobs or that he had lost any time from work due to his service-connected disabilities.  

While the Veteran is not currently employed, he was employed for thirty or more years as a roofer.  The record does not reflect that he was in receipt of disability benefits from the Social Security Administration and the evidence of record does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities.  Rather, when the Veteran first retired, he reported it was due to comprehensive medical problems, including hypertension, COPD, possible coronary artery disease, and worsening osteoarthritis in his right knee, right ankle, and right lower lumbar spine, none of which are service-connected. 

The March 2017 VA examiner found that the Veteran's disabilities did not preclude him from sedentary work where he could stand or stretch as needed.  The Board finds the March 2017 VA opinion is probative, as the opinion is based on an in-person examination and interview of the Veteran and a review of his claims file, medical history, and occupational history.  The Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to retain or obtain substantially gainful employment due to his service-connected disabilities.  

Based on the foregoing, the record contains evidence that the Veteran has been unemployed.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board acknowledges the Veteran's contentions that his service-connected back and thigh disabilities render him unemployable.  However, the weight of the competent and probative medical and lay evidence of record does not support a finding of unemployability due to service-connected disabilities.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, the doctrine is not applicable, and the Board must deny the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for right shoulder tendinopathy is denied.

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


